Citation Nr: 1229510	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  99-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include a seizure disorder, migraine headaches, and a cognitive disorder.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected acquired psychiatric disorder (currently recognized as posttraumatic stress disorder (PTSD) with chronic adjustment issues).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in May 1999, April 2011, and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

By the May 1999 rating decision, the RO, in pertinent part, denied entitlement to service connection for PTSD, a left knee disability, and a residual disability due to a head injury. 

The Veteran provided testimony at a hearing before personnel at the RO in January 2000 regarding these service connection claims.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

The service connection claims were previously before the Board in September 2004, September 2006, February 2009, and July 2010.  In September 2004 and September 2006, the Board remanded the matters on appeal for additional development.  In February 2009, the Board promulgated a decision which denied these claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

By a January 2010 Order, the Court, pursuant to a joint motion, vacated the Board's February 2009 decision to the extent it denied service connection for PTSD and head injury residuals, and remanded the case to the Board for compliance with the instructions of the joint motion.  The appeal as to the remaining issue of service connection for a left knee disorder was dismissed, and is no longer before the Board. 

In July 2010, the Board remanded the claims of service connection for an acquired psychiatric disorder and head injury residuals for further development, to include obtaining additional treatment records and according the Veteran new VA medical examinations to address the nature and etiology of the claimed disabilities.

The Board notes that by an April 2011 rating decision, the RO granted service connection for an acquired psychiatric disorder other than PTSD which was diagnosed as chronic adjustment issues.  An initial rating of 30 percent was assigned, effective from December 17, 1997.  Thereafter, by a May 2012 rating decision, the RO granted service connection for PTSD, noting that the condition had been combined for evaluation purposes with the service-connected acquired psychiatric disorder diagnosed as chronic adjustment issues.  Consequently, the service-connected acquired psychiatric disorder is now recognized as PTSD with chronic adjustment issues.  

In view of the foregoing, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The Board notes, however, that the Veteran did perfect an appeal as to the initial 30 percent rating assigned for his acquired psychiatric disorder, and that issue is currently on appeal before the Board.  

With respect to the claim of service connection for residuals of a head injury, the Board notes that, in accord with the July 2010 remand directives, additional records were obtained and associated with the Veteran's VA claims folder.  He was also accorded a VA medical examination regarding this claim in November 2010, which, as detailed below, the Board finds is adequate for resolution of this claim.  All other development directed by the July 2010 remand regarding this claim appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the probative and persuasive medical and other evidence of record is against a finding that the Veteran has a current disability as a result of in-service heard injury, to include a seizure disorder, migraine headaches, and a cognitive disorder.

3.  The record reflects the Veteran's service-connected PTSD with chronic adjustment issues is manifested by anxiety, depressed mood, chronic sleep impairment to include nightmares, intrusive thoughts, hypervigilance, exaggerated startle response, mild memory loss, flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and occupational and social impairment with reduced reliability and productivity to include difficulty in establishing and maintaining effective work and social relationships. 

4.  The Veteran's service-connected PTSD with chronic adjustment issues is not manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: active suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.



CONCLUSIONS OF LAW

1.  Service connection is not warranted for head injury residuals, to include a seizure disorder, migraine headaches, and a cognitive disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for the assignment of an initial rating of no more than 50 percent for the Veteran's service-connected PTSD with chronic adjustment issues are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7. 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Veteran's current PTSD claim, the Board observes that this appeal is from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Turning to the head injury residuals claim, the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, because the VCAA was enacted in November 2000 which is after the initial adjudication of the Veteran's claim by the May 1999 rating decision, it was impossible to provide notice of the VCAA before the initial adjudication in that claim.  Indeed, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7-2004.  Under such circumstances, the United States Court of Appeals for the Federal Circuit has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board does observes that even prior to the enactment of the VCAA in November 2000, the Veteran was sent correspondence dated in January 1998 which provided an explanation of what was necessary to establish service connection, as well as a request that he provide medical records showing treatment for the claimed disability from the time of discharge to the present.  He was also sent VCAA-compliant notification via letters dated in January 2002, March 2003, November 2004, March 2005, September 2006, January 2008, and July 2010, followed by readjudication of the appeal by multiple Supplemental Statements of the Case.

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with information regarding disability rating(s) and effective date(s) discussed by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include from his attorney, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board further notes that the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

The Board also notes that the prior Board decision of February 2009 found that the duties to assist and notify had been satisfied.  Although the joint motion essentially contended that the duty to assist had not been satisfied as the evidence of record was not sufficient to resolve the appeal, no deficiency was identified regarding the duty to notify.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

The Board is therefore confident that if the Court had any substantive comments concerning the Board's previous finding regarding the duty to notify, such would have surfaced in the joint motion or the Court Order so that any deficiencies could be corrected.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the January 2000 RO hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Granted, multiple efforts were conducted to obtain records regarding his purported in-service head injury which were unsuccessful, to include efforts to obtain treatment records from Balboa Naval Hospital in which he contended that he was treated following this injury.  Records from Balboa Hospital were not located after three searches, and are considered to be unavailable or lost.  There does not appear to be any reasonable possibility that further attempts to obtain these records will be successful.  However, as detailed below, his account of the head injury has been accepted as credible, and the resolution of this claim is whether he has any current residuals of this injury.

With respect to the aforementioned January 2000 RO hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the RO official who conducted the January 2000 hearing accurately noted the issues then currently on appeal, and asked questions to clarify the Veteran's contentions.  Granted, it does not appear this official specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims or suggested the submission of evidence that might be overlooked.  However, as detailed above, the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claims, and that there is no relevant evidence that has not been obtained or requested.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate his service connection claims; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate these claims.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Veteran has not indicated that a hearing is desired regarding his claim for an initial rating in excess of 30 percent for his service-connected PTSD with chronic adjustment issues.

The Board further notes that the Veteran has been accorded multiple VA examinations regarding the current appellate claims.  As detailed below, he was accorded examinations in August 2003 and November 2010 which provided opinions regarding whether he has any current residual(s) from the in-service head injury.  The record indicates that these examiners had the requisite knowledge, skill, experience, training, and/or education to render a competent medical opinion.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Granted, the joint motion which was the basis for the Court's January 2010 Order contended that the evidence of record at the time of the 2009 decision did not address the Veteran's behavioral and other issues in evaluating the Veteran's claim, such matters were explicitly considered by the November 2010 with reference to what was documented in the service records.  In other words, the November 2010 VA examination specifically addressed the deficiencies alleged by the joint motion.  The examiner's opinion was supported by stated rationale consistent with the other evidence of record.  No inaccuracies or prejudice is demonstrated with respect to the November 2010 VA examiner's opinion.  Other medical evidence is of record regarding this claim, and, as detailed below, has been carefully considered in evaluating the Veteran's claim.  Therefore, the Board finds that the evidence of record is adequate to resolve the head injury claim.

Regarding the issue of whether a higher rating is warranted for the Veteran's service-connected PTSD with chronic adjustment issues, the Board notes that VA medical examinations conducted in April 1998, August 2003, and December 2010 provided findings as to the symptomatology of this disability as well as the overall impact on his occupational and social functioning.  Further, these findings are consistent with the other evidence of record, as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these findings, nor has the Veteran indicated the service-connected disability has increased in severity since the most recent examination.  Accordingly, the Board finds that the evidence of record is adequate to resolve the PTSD claim.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current disability as a result of in-service heard injury, to include a seizure disorder, migraine headaches, and a cognitive disorder.  Or, in the alternative, that any currently claimed head disorder is in any way related to an in-service head injury.

The Veteran essentially contends that service connection is warranted for a residual disability due to a head injury.  He contends that he sustained a head injury in service when a garbage can fell on his head.  He contends that he was rendered unconscious by the injury.  The Veteran reported that he had a small cut that did not require stitches and he had a huge knot on his head.  He stated that he put ice on his head and returned to duty 12 hours later.  The Veteran also reported having a severe concussion.  The Veteran stated that he was treated by the corpsman on the submarine and weeks later, he sought treatment at the Balboa Naval Hospital.  Although he could not remember the specific date of the injury, he has indicated that it occurred sometime during the period from November 1975 to January 1976.  For example, at his January 2000 RO hearing he reported that review of his diary indicated the injury occurred sometime between November and December 1975.

Lay statements from fellow service-men have been submitted in support of the Veteran's account of the purported in-service head injury.  These statements include a January 1999 statement from M.P.J., who noted, in part, that a can did fall during offload and landed on the Veteran; that he remembered having to clean up the mess along with others; and laughing at the Veteran when he saw the bump on his head.  M.P.J. provided similar evidence in a January 2000 statement.  A December 2000 statement from R.L.C. noted that the injury occurred in either January or February 1976; indicated that he personally witnessed the head injury; that the Veteran was found in the state of being unconscious; described the treatment he received following the injury; and that after a few hours of observation the Veteran was released to duty.  A January 2001 statement from S.D.T. indicated that the injury occurred in December 1975; that he was on watch when he was informed of the Veteran's injury; that several witnesses reported that the Veteran had been unconscious for several minutes; and that he was the one assigned to transport the Veteran to the Naval Hospital in San Diego for evaluation.  

The Board observes that the Veteran's service treatment records contain no entries regarding a head injury or show any disabilities or diagnoses of a head injury.  Further, the August 1976 separation examination report indicates that examination of the head and pupils was normal.  Ophthalmoscopic examination was normal.  Although the Veteran claims that he was treated at the Balboa Naval Hospital two weeks after the injury, treatment records from this facility were not located after three searches, and are considered to be unavailable or lost.

Nevertheless, the Board has already determined that the Veteran is competent, as a lay person, to describe the head injury and observable symptoms of head pain.  The Board also found that the competent evidence of record establishes that the Veteran sustained a head injury by having a garbage can fall on his head, and he experienced pain and a loss of consciousness.  However, the length of time of the loss of consciousness and the extent and severity of the head injury has not been established. 

The Veteran has theorized that his current seizure disorder is related to the head injury in service.  He also asserts that after the head injury, his IQ and cognitive functioning declined.  He asserts that the head injury caused a decrease in cognitive functioning and causes decreased memory function.  

The Board notes, however, that while the Veteran, as a lay person, is competent to describe the head injury and observable symptoms of head pain, the issue of whether he has current disability(ies) as a result of such injury involves complex medical issues that require competent medical evidence to resolve, particularly in cases such as this where the claimed disabilities are first demonstrated years after service.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical diagnosis or opinion.  Consequently, his contentions in this regard cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In regard to medical history, post-service treatment records show that examinations of the head and neurological system in June 1980, March 1984, January 1985, and April 1985 were normal.  See the NASA treatment records.  Examination in December 1997 revealed a scar on the left side of the Veteran's vertex with a visible depression of the skull at the site.  Examination of the head and neck were otherwise normal.  Physical examination of the head and skull in February 2000 revealed no skull depressions or tenderness.  See the February 2000 report by Dr. G.C., neurologist.  The Veteran underwent neurologic evaluation in January 2004 by Dr. R.S., a private neurologist.  Upon examination of the head, Dr. R.S. was unable to feel an indentation on the left side of the skull where the Veteran said he was hit.  Dr. R.S. noted that the Veteran reported that the indentation had gradually gotten less noticeable over the years.  Electroencephlograms (EEG) in February 2000, March 2002, July 2002, and September 2002 were normal.  Magnetic Resonance Imaging (MRI) of the brain in April 1998 and 2002 revealed no acute abnormalities.  CT scans of the head in July 2001 and May 2002 were within normal limits. 

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.);

As discussed in great detail below, the Board does note that there is competent medical evidence which both supports and refutes a finding that the Veteran has current disability resulting from the acknowledged in-service head injury.  However, the more probative and persuasive evidence of record demonstrates that either the Veteran did not have cognitive deficits, seizures, or headaches as a result of the in-service injury, or in the alternative, that no residual impairment, even if present, was caused by or a result of the in-service injury.

The Board acknowledges the Veteran's contentions that his head pain and decline in cognitive functioning are due to the head injury in service.  For instance, the March 1998 VA examination report indicates that the Veteran reported having pains in the top of his head; the pain lasted 5 to 60 seconds and occurred 4 to 5 times a year.  The diagnosis was head injury in 1973, as likely as not causing the Veteran's complaints.  A definitive diagnosis was not made at this time.  As such, the Board notes that the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In addition, the Board points out that the March 1998 VA medical examination was conducted by a nurse practitioner.  While the Board does not question the expertise of the nurse practitioner, it does find the medical opinion by the neurologist in February 2000 and VA neuropsychologist in November 2010 (discussed in detail below) to have more probative value because a neurologist and neuropsychologist have more specialized training and expertise in diagnosing neurological disorders and determining the etiology of neurological symptoms or disorders.  In 2010, the neuropsychologist detailed why the Veteran did not have cognitive deficits, a seizure disorder, or headaches as a result of the in-service injury, and in the alternative, the neuropsychologist essentially found that no residual impairment (including pain if present) was caused by or a result of the in-service injury.  The neuropsychologist discussed in detail the evidence of record and cited to medical articles and treaties to support his medical conclusions.

In a February 2002 statement, Dr. J.H., a clinical psychologist, stated that the Veteran had a cognitive disorder, not otherwise specified, with sequela of a closed head injury.  The Board finds that this statement has little probative value.  Dr. J.H. does not clearly indicate what the sequela of the head injury is.  There is also no indication that Dr. J.H. reviewed the Veteran's entire medical history and he does not comment on the lack of symptoms for almost twenty years after the head injury or the normal findings upon magnetic resonance imaging (MRI), electroencephalogram (EEG), and computed tomography (CT) scan of the head and brain after service.  Thus, the Board finds that this opinion has limited probative value and is outweighed by the below discussed other evidence of record to include a February 2000 neurological opinion, the August 2003 psychiatric opinion, and the November 2010 VA neuropsychiatric examination.  

Regarding the claimed seizure disorder, a January 1999 neurologic consultation report shows an impression of unusual episodes of stereotypical vertigo, unusual ataxia, and altered mental status superimposed on chronic complaints of intermittent left head pain, low back pain, and left knee pain.  The neurologist noted that he suspected that the findings represented anxiety reaction but could conceivably be related to complex partial seizure.  In a February 2000 statement, another neurologist, Dr. G.C., stated that a partial seizure disorder could not be categorically excluded.  A January 2004 neurological examination report indicates that the impression was no doubt the Veteran had a seizure disorder with intermittent partial seizures, complex partial seizures and generalized tonic clonic seizures.  VA treatment records dated since 2000 show that the Veteran was treated for a seizure disorder. 

In February 2000, the Veteran underwent neurological examination by Dr. G.C., a private neurologist.  Dr. G.C. considered the Veteran's reported history of the head injury in service.  He also considered the Veteran's report that the symptoms stereotypical vertigo, ataxia, and altered mental status began in 1997.  After examination and review of the Veteran's medical history, Dr. G.C. opined that it was unlikely that the Veteran was experiencing partial seizures and it was very uncommon for patients who experienced closed head injuries which are not associated with periods of unconsciousness lasting 24 hours or longer to develop posttraumatic epilepsy.  Dr. G.C. also cited to the normal MRI of the head in April 1998, and the normal EEG's performed in December 1999 and February 2000.  Nevertheless, Dr. G.C. noted that a partial seizure disorder could not be categorically excluded. 

Hospital records dated in July 2001 indicate that the examining physician opined that the Veteran's generalized seizure disorder was most likely secondary to the head trauma in the past.  This medical opinion is of limited probative value.  The Board does not question the physician's skill or expertise as a physician, but it is not clear from the record that the physician reviewed the Veteran's claims file and medical history before rendering the opinion.  The physician did not consider the time period between the head injury and the onset of the symptoms.  The examiner also did not discuss the lack of medical evidence at the time of the head injury or discuss the lack of abnormal findings upon the MRI's, EEG's, and CT scans after service.  Accordingly, the Board finds that this opinion has limited probative value and is outweighed by the other evidence of record, specifically, the February 2000 and August 2003 medical opinions.  It is also outweighed by the more recent November 2010 VA examiner's opinion.  All of which are discussed in detailed below.

In a March 2004 statement, Dr. R.S., a neurologist, opined that given the Veteran's reported history and the type of seizure disorder, it was entirely reasonable to consider that the seizure disorder was related to the head trauma.  Again, the Board finds that this medical opinion has limited probative value because it is too speculative.  The neurologist only indicates that the relationship between the seizure disorder and the injury in service was "reasonable" not actual or more likely than not.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

VA treatment records dated in September 2010 include an impression of traumatic brain injury since approximately 1975, with headaches.  However, this impression appears to be a reiteration of the Veteran's reported history.  No rationale is otherwise provided in support of this impression.  Similarly, an August 2010 opinion from Dr. S.I. opined that it was more likely than not that the Veteran's seizure disorder and migraine headaches are the result of his head injury from the service.  The Board finds little probative value in this opinion as well.  There is no indication Dr. S.I. reviewed the Veteran's documented medical history in regard to this opinion; he did not address the absence of symptoms for years after service; nor is there a stated rationale in support of this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (Holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

In the February 2000 medical opinion, Dr. G.C., a neurologist, opined that the Veteran's memory deficits were multifactorial and more likely represented symptoms of depression rather than organic brain disease.  The examiner noted that the Veteran would not be expected to deteriorate intellectually so far after his injury in the mid-1970's.  The neurologist also indicated that it would be very difficult to determine to a reasonable certainty whether the head injury that the Veteran had in the 1970's contributed to any specific deterioration without having pre-injury neuropsychiatric data available for comparison.  The neurologist stated that the Veteran denied any history of typical post-concussive symptoms.  The neurologist noted that the Veteran's complaints are strongly suggestive of a migraine syndrome and that it did not appear that he had significant migraine symptoms until 1997, and in view of this, it was unlikely that there is a relationship between migraine headaches and closed head injury in the 1970's. 

The Veteran was afforded a VA neurologic examination in August 2003.  The VA neurologist concluded that it was unlikely that the present seizure disorder was related to the head trauma.  The Veteran described the in-service head injury to the examiner.  He also reported that he began to have trouble with possible seizures in 1997.  The Veteran underwent neurological examination.  The impression was seizure disorder, exact type unknown, possible partial complex, under treatment.  The neurologist stated that the exact nature of the seizure disorder is not clear.  The neurologist noted that the Veteran's MRI was normal and his EEG was normal.  He noted that the Veteran's doctors thought the Veteran had a partial complex of some sort and it seemed to be responding to anticonvulsants.  The neurologist stated that he could not find any medical records of an evaluation of his head injury on the submarine and noted that there was no record that the Veteran was unconscious for 60 minutes after the injury.  The neurologist indicated that the Veteran did go back to duty and the Veteran reported that he had difficulty controlling his behavior.  The neurologist opined that it was unlikely that the seizure disorder was related to the head injury in 1975.  The neurologist stated that without further documentation that the Veteran had a depressed skull fracture, an abnormal brain scan, or abnormal neurologic signs and symptoms following his injury, it is possible that it is related but unlikely. 

The August 2003 VA psychiatric medical opinion is probative evidence that there is no clear relationship between the cognitive disorder and the Veteran's head injury in service.  The VA psychiatrist indicated that the relationship between the Veteran's marked decline in cognitive functioning and head trauma was not clear from the record and alternate explanations were the Veteran's difficult childhood and substance abuse. 

The joint motion which was the basis for the Court Order in this case contended that the Board did not consider in-service evidence of cognitive impairment in denying the Veteran's head injury claim.  Specifically, the Veteran's service records show that he and an "interest" and "desire" to "strike" [learn about and train] for a higher job rating before his accident, and, after the accident, being disqualified from that job due to unsatisfactory performance.  Moreover, a buddy statement noted that the Veteran "was having difficulty paying attention to detail" after the accident.  As such, the joint motion contended that there was evidence of a possible impairment to the Veteran's ability to learn, thus, some evidence of cognitive impairment. 

In view of the foregoing, the Board remanded the claim for another VA medical examination in July 2010.  The Board directed that the examiner must express an opinion as to whether the Veteran currently has any current disability as a residual of the acknowledged in-service head injury.  Further, the examiner was specifically directed to address whether it is at least as likely as not that he currently has a seizure disorder, migraine headaches, and a cognitive disorder as a residual of this injury.

The Veteran subsequently underwent a VA traumatic brain injury examination in November 2010 from a neuropsychologist, at which the examiner noted that the claims folder had been reviewed and summarized relevant findings therein.  Among other things, the examiner noted the Veteran's account of the in-service head injury, to include a May 1998 statement from the Veteran which the examiner stated suggests that if there was loss of consciousness it was very brief.  The examiner also stated that this statement was very detailed and did not suggest any anterograde or retrograde amnesia by the Veteran.  The examiner noted that there were no records to document this injury, nor were there records from the Balboa Hospital where the Veteran reported he had been treated following the injury.  In addition, the examiner noted the lay statements submitted in support of the Veteran's account of the in-service head injury.  

The November 2010 VA examiner also noted the contentions regarding possible cognitive impairment in the Veteran's service records as detailed in the aforementioned joint motion, and summarized relevant findings in the Veteran's service personnel records.  In pertinent part, the examiner noted that the claim had been made that the Veteran did not have personal or behavioral problems until after his purported head injury.  The examiner noted that a report of March 1974 stated that the Veteran performed all assigned tasks effectively and worked well with his shipmates.  However, it was also stated that his personal appearance had not been up to his normal standard and had required reminding of Navy standards.  Records of March 1975 stated that the Veteran's appearance, behavior, and adaptability had been excellent.  Record of April 1975 stated that the Veteran had shown "satisfactory capability but marginal desire in the performance of manual portions of assigned tasks and a poor attitude towards administrative actions.  His progress in ship and departmental qualification had been unsatisfactory.  He had been on board for 21 months, with a 4 month absence for 'A' school, and had failed to qualify or to maintain satisfactory progress, in spite of frequent coaching.  [The Veteran] requires occasional reminders in the maintenance of his personal appearance."  Records from July 1975 reflect the Veteran had unsatisfactory performance of his duties.  The examiner noted that it was unclear when the head injury actually occurred, but that it had been suggested that it occurred between November 1975 and January 1976.  Thus, it appeared that these documentations of behavioral and work-related difficulties preceded the reported injury.  Moreover, the Board observes that this is an accurate description of the Veteran's service personnel records.

The examiner then proceeded to summarize other service personnel and treatment records from 1976 forward.  Among other things, the examiner stated that records dated in May 1976 show the Veteran complained of malaise, dizziness, nausea, and blood sputum; that he had complained of these symptoms for the past 4 months intermittently; and that it had been suggested that these symptoms were evidence the Veteran did have a head injury.  However, the examiner stated that these were very nonspecific symptoms that were in no way diagnostic of a traumatic brain injury.  Further, the examiner stated that when dizziness and nausea are secondary to a head injury, they usually resolved within 2 to 4 weeks after the injury; and that it would be very atypical for them to persist for 4 months.

The examiner provided a detailed summary of the Veteran's post-service medical history with relevant notations regarding the current disabilities he has indicated are residuals of the in-service head injury.  The Board observes that, as with the notations from the service personnel records, the examiner's summary is an accurate reflection of the evidence contained in the claims folder.

Following the examiner's own evaluation of the Veteran, it was reiterated that there were no day of injury records substantiating the Veteran's claim of traumatic brain injury while in the Navy, nor were there records from Balboa Hospital documenting the treatment there.  Thus, the examiner stated that it was not possible to diagnose or rate the severity of the injury without resort to speculation.  The examiner acknowledged that the Veteran has submitted lay testimony of other men who were on the ship at the time of the injury, but observed that subjective report, particularly when it occurs more than 20 years after an incident, cannot be used to diagnose a head injury; that retrospective recollections were likely to be unreliable; and it was unknown if these informants were provided with information that may have influenced their recollections.  Nevertheless, the examiner observed that R.L.C. indicated that the Veteran was released to duty a few hours after bandages were applied to his head, which strongly suggested the Veteran did not have altered mental status which raises the suspicion that the injury was not concussive in nature.  The examiner also noted that there were no records showing treatment for symptoms which the Veteran claimed to be residuals of his head injury for many years after it reportedly occurred.  The examiner stated that simply reporting symptoms long after an injury does not mean the symptoms were caused by the past injury.  Moreover, the examiner opined that it was very likely that the reported symptoms were due to other factors such as stress, depression, pain, sleep disturbance, substance abuse, etc.  Potential for secondary gain could also influence symptom maintenance following a mild head injury.  Even if the Veteran did in fact sustain a head injury, the examiner could not conclude that he suffered a brain injury without resorting to mere speculation.

Regarding the Veteran's claim that he had a cognitive disorder due to the in-service head injury, the examiner noted that neuropsychological testing at the examination was within normal limits.  Although his performance on a task of visuospatial memory was relatively low, that finding was judged to be arbitrary.  Also, visuospatial memory performance typically implicates the right hemisphere of the brain, and the Veteran's reported injury was to the left hemisphere.  Thus, his performance on this task was not judged to be of clinically significance.  Currently, there was no objective evidence of cognitive impairment.  It was the examiner's opinion that the Veteran's reported cognitive inefficiency was not caused by or the result of the head injury.  

The examiner also criticized the results of the 1998 VA psychiatric examination.  After summarizing the results of testing conducted on this examination, the examiner stated that there was no evidence the Veteran experienced intellectual deterioration secondary to the reported injury.  The examiner also noted that the 1998 examination stated the Veteran demonstrated weakness on a task requiring visual processing of abstract stimuli and a task requiring visual perception of abstract stimuli and abstract symbols and digit symbols.  The examiner criticized that examination report's statement that "both of the above tasks are extremely sensitive to cerebral damage regardless of their location in the right or left cerebral hemisphere."  Specifically, the examiner stated that while one of the tests described was particularly sensitive to brain injury, the other was not sensitive to the same degree.  In addition, given the description of the test, it was judged to be more sensitive to right hemisphere dysfunction than left.  Both of these tests were measures that comprise the PIQ (along with a few other tests).  Given that the Veteran's PIQ was within the average range, the examiner found that it was likely that he performed fairly well on other measures in the same domain.  Therefore, it was very likely that this is an arbitrary, nonspecific finding.  The examiner also noted that the 1998 examination reported stated that "[a]lthough the [Veteran] demonstrated average intelligence, his relative poor performance on specific tasks, thought to be highly sensitive to non-specific cerebral damage, it raises a clinical suspicion of brain damage which may or may not be secondary to the reported head injury in the 1970s while the [Veteran] was in the Navy."  The examiner stated that there was scant evidence that the performance reported is representative of cerebral dysfunction.  The examiner concluded that not only was this not a thorough neurophysiologic evaluation, but opined that the results were being over-interpreted.

The examiner also noted that it had been suggested the Veteran did not have any personality or behavioral problems until after the reported head injury.  Thus, there is the assumption that the behavior problems that occurred after the injury were secondary to the injury.  However, records document personality/behavior difficulties prior to the injury.  Also, while there may be a correlation between behavioral and other incidents that were reported to traumatic in nature (i.e., personality conflict with a superior office, reactor scram incident), given these facts, one could not infer a casual relations between the behavior changes and the reported head injury.

In conclusion, the November 2010 VA examiner opined that the Veteran's seizure disorder, migraine headaches, and cognitive disorder were less likely as not (less than 50/50 probability) caused by or a result of his in-service head injury.  In support of this opinion, the examiner reiterated that the evidence that the Veteran experienced a head injury while he was in-service came primarily from the Veteran's self report and lay testimony of other individuals that were provided more than 20 years after the alleged injury, and reiterated that such evidence was not adequate for diagnosing a head injury and that retrospective recollections are likely to unreliable.  Nevertheless, if using the lay testimony as evidence of a head injury, the examiner stated that one must note that R.L.C. reported that the Veteran was released to duty a few hours after bandages were applied to his head.  The examiner stated that this suggested the Veteran did not have altered mental status, and raises suspicion that the injury was very mild and likely not concussive in nature.  The examiner further stated that all credible meta-analysis/research with mild traumatic brain injury/concussion show that there are no persistent cognitive residuals associated with a remote mild traumatic brain injury.  If there are persistent cognitive residuals in mild traumatic brain injury/concussion, they have been shown to be caused by non-traumatic brain injury factors including psychiatric disturbance (anxiety, depression, substance abuse, chronic pain, sleep problems) and/or secondary gain factors (applying for disability benefits, litigation).  Additionally, the Veteran did not report that his memory complaints were secondary to the alleged head injury.  Rather, he stated that he began having memory problems after he developed seizures 8 to 10 years ago.  The examiner stated that self-reported cognitive complaints do not have a significant correlation with objective cognitive impairment, but rather correlate with mental health factors (depression, anxiety, chronic pain) and litigation status.  Further, in this case, if the Veteran did actually suffer a brain injury, it would be judge to be very mild in severity; the likelihood of developing posttraumatic seizures secondary to a mild traumatic brain injury was very low; that individuals with mild traumatic brain injury had a risk of developing seizures as the general population; that the average latency period for developing epilepsy after a head injury was 5.5 months, and the Veteran reportedly developed seizures more than 20 years after the alleged head injury; and that in most cases of epileptic seizures emerging after a mild traumatic brain injury, the episodes were caused by factors other than the injury.  Finally, the examiner noted that the Veteran reported that his headaches began in the last 3 years, and that it was highly unlikely that his headaches are secondary to a head injury that allegedly occurred more than 30 years prior.

In summary, the November 2010 VA examiner concluded that the nature of the in-service head injury as documented by the evidence of record was not such that it would have resulted in the claimed residuals as they are documented in the Veteran's medical history.  Although the examiner stated that he could not determine the full extent of the in-service head injury without resort to speculation, this was explained as due to the lack of medical evidence contemporaneous to the injury itself which would be necessary to determine the full extent thereof.  Nevertheless, the examiner did express an opinion that the lay evidence indicated that the injury was mild in nature, and supported this opinion by reference to R.L.C.'s lay statement to include the fact the Veteran was released to duty the same day as the injury.  The Board notes that not only is this an accurate description of R.L.C's lay statement it is consistent with the other lay evidence account of this injury to include the Veteran's own statements and hearing testimony.  The examiner also accurately noted the service personnel records documenting the Veteran had behavior/personality problems even prior to the time of the purported head injury.  Thus, this opinion did take into account and address the specific factors identified by the joint motion.

In view of the foregoing, the Board finds that the November 2010 VA examiner supported his opinion that the Veteran had no current residuals of the purported in-service head injury by stated rationale which is consistent the documented facts of the Veteran's medical history.  As this examiner's opinion was based at least in part on review of the VA claims folder, it would undoubtedly include review of the other medical opinions advanced in this case.  Moreover, the November 2010 VA examiner's opinion and rationale is similar to those expressed by Dr. G.C. in February 2000, as well as the August 2003 VA examiner.  All of these clinicians appear to have the requisite background to provide competent medical evidence.  Further, as with the November 2010 VA examiner, both Dr. G.C. and the August 2003 VA examiner's opinions were based upon the nature of the head injury as described by the Veteran and other lay evidence of record, as well as his documented medical history and current evaluations of the claimed residuals.  Therefore, the Board finds that these medical opinions provide probative evidence against the Veteran having any current residuals of the in-service head injury.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board further notes that the Veteran asserts that after the head injury, his IQ and cognitive functioning declined.  He asserts that the head injury caused a decrease in cognitive functioning and causes decreased memory function.  However, the Board has already determine that he is not qualified to provide competent medical evidence, and measuring IQ involves medical and psychological training.  Also, as discussed above, the neurologist who rendered the February 2000 opinion and the VA psychologist who rendered the August 2003 opinion have indicated stated that there was no medical evidence of record which establishes the Veteran's mental functioning before the head injury so they were unable to render an opinion as to whether the Veteran had a change in mental functioning after the injury.  The November 2010 VA examiner's opinion is also against this claim.

The Board also reiterates that the medical opinions in support of the Veteran's claim of current head injury residuals have been found to be deficient for various reasons, to include the opinions expressed by the March 1998 VA examiner, the July 2001 hospital records, and the opinions of Drs. R.S. and J.H.  Among other things, these opinions were either expressed in terms of speculative language which do not provide the requisite link to establish service connection; did not indicate they were based upon review of the Veteran's documented medical history as exemplified by the evidence contained in the VA claims folder; and/or did not address the absence of competent medical findings of the claimed disabilities until years after service to include the normal findings on medical testing over the years.  The opinions against the Veteran having current head injury residuals do not appear to have such deficiencies, particularly that of the November 2010 VA examination.  Accordingly, the Board finds that the evidence in support of the Veteran's claim is outweighed by the probative evidence against the claim.

For these reasons, the Board concludes that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current disability as a result of in-service heard injury, to include a seizure disorder, migraine headaches, and a cognitive disorder.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

II.  Higher Rating(s)

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under the current schedular criteria, effective November 7, 1996, the Veteran's service-connected PTSD with chronic adjustment issues is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, VA regulations provide that when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

In this case, and for the reasons detailed below, the Board finds that the Veteran's service-connected PTSD with chronic adjustment issues warrants a rating of no more than 50 percent.

Initially, the Board acknowledges that the Veteran service-connected PTSD with chronic adjustment issues has consistently demonstrated symptoms of anxiety, depressed mood, and chronic sleep impairment to include nightmares.  However, such symptoms are contemplated by the schedular criteria for the current 30 percent evaluation.  He has also exhibited symptoms of intrusive thoughts, hypervigilance, and exaggerated startle response, which are not specifically noted by the schedular criteria.  Nevertheless, the Board will look to see what effect these, and all other symptoms of the service-connected disability, have upon his functional ability particularly the extent of occupational and social impairment.  See Mauerhan, supra.

The Board also notes that the Veteran has indicated various memory problems throughout the pendency of this case.  However, the extent of his memory loss appears consistent with the type of mild memory loss contemplated by the current 30 percent rating.  For example, the April 1998 VA examination noted that he recalled three out of three objects in five minutes, and mentioned four out of five recent presidents.  An undated treatment summary from J.F.H., a clinical psychologist, regarding dates seen in June 1998, October 1998, November 1998, and January 1999, noted that the Veteran's long and short-term memory was grossly intact.  VA records from February 2000 note that his recent and remote memory appeared intact.  Subsequent VA records dated in August 2001 note normal memory; intact immediate recall, recent, and remote memory.  A February 2002 functional capacity assessment (apparently completed for the SSA) noted, with respect to understanding and memory, that there was no evidence of any limitation in the ability to remember locations and work-like procedures; that the ability to understand and remember very short and simple instructions was not significantly limited; and that the ability to understand and remember detailed instructions was moderately limited.  An August 2003 VA PTSD examination noted that memory appeared to be grossly intact within the context of the interview.  
VA records dated in February 2010 did note that short term memory continues to decline, but there was no indication of any impairment of long-term memory.  In summary, the record reflects little or no impairment of the Veteran's memory and does not indicate that 

Despite the foregoing, the Board finds that the Veteran is entitled to a higher rating of 50 percent based upon evidence of flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking; disturbances of motivation and mood, and occupational and social impairment with reduced reliability and productivity to include difficulty in establishing and maintaining effective work and social relationships.  

Regarding flattened affect, the Board notes that a November 2000 treatment summary from Dr. J.H., covering treatment from January through May 2000 and in August 2000, stated symptoms included flat affect.  Treatment records dated in February 2002 also note that mood/affect was flat.  

There are also various references to panic attacks during the pendency of this case.  Although it is not explicitly stated that the Veteran experiences such attacks more than once a week, the description of the impact of his symptoms of anxiety and depression indicate that such attacks are more frequent than once a week.  Records dated in November 2001 indicated that he experienced occasional panic attacks after a nightmare, and, as stated above, the record reflects he experiences chronic sleep impairment to include nightmares.  Further, VA treatment records dated in February 2010 indicate frequent panic attacks.

The Board also reiterates that the February 2002 functional capacity assessment (apparently completed for the SSA) noted, with respect to understanding and memory, that the ability to understand and remember detailed instructions was moderately limited.  Further, the April 1998 VA examination noted that testing demonstrated weakness on a task which required visual processing of abstract stimuli and a task requiring visual perception of abstract stimuli and abstract symbols and digit symbols.  The February 2000 neurologic report from Dr. G.C. noted that some neuropsychological testing done at VA several years ago revealed some deficits in abstract reasoning.  As detailed above, the November 2010 VA examiner indicated that this impairment was attributable to conditions such as depression, etc., as was the other cognitive impairment.  Therefore, the Board finds that this evidence, along with other evidence of record, indicates the Veteran's service-connected PTSD with chronic adjustment issues have resulted in difficulty in understanding complex commands, impaired judgment, and impaired abstract thinking.

The Veteran's disturbances of motivation and mood is documented, in part, by the fact that he has consistently reported a loss of interest in activities and hobbies that he used to enjoy, to include on the April 1998, August 2003, and December 2010 VA examinations.  In addition, records dated in November 2001 found the Veteran's mood to be depressed; irritable/angry/hostile; anxious; fearful; and apprehensive.  He was also noted as having feelings of hopelessness/helplessness.  VA treatment records dated in February 2010 also note excessive worry.  The December 2010 VA examination also noted that the evidence in the claims folder indicated that he occasionally had difficulty with motivation.  

The Board further notes that, in addition to the specific symptomatology listed above, the record indicates the level of occupational and social impairment is more consistent with that of the criteria for a 50 percent rating.  While all compensable evaluations under the schedular criteria include such impairment, the issue is the extent of the Veteran's specific level of occupational and social impairment.  

Of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, the Veteran has been assigned multiple scores during the pendency of this case.  For example, VA treatment records dated in August 1998 show a GAF score of 70; the treatment summary reports from Dr. J.H. based upon the 1999 and 2000 sessions both assigned a GAF score of 40; an undated statement from J.F., a licensed clinical social worker, which was received in January 2000 shows a GAF of 40; VA treatment records dated in September 2001 show a GAF score of 51; records dated in November 2001 show a GAF of 45; the August 2003 VA examination showed a current GAF of 50 and highest of 55; VA treatment records dated in September 2003 show a GAF of 60; VA treatment records dated in February 2010 show a GAF of 55; and the December 2010 VA examination also shows a GAF of 55.

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130); see also Carpenter, supra; 

In short, based upon competent medical evaluation of the Veteran, the competent medical providers have shown anywhere from slight to major occupational and social impairment.  However, the predominant scores reflect moderate to serious occupational and social impairment, which, combined with the Veteran's own anecdotal accounts of his occupational and social impairment, more nearly reflects the criteria of reduced reliability and productivity to include difficulty in establishing and maintaining effective work and social relationships which is part of the 50 percent rating criteria.

The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and that where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  

In view of the foregoing, the Board finds that the Veteran is entitled to a 50 percent rating pursuant to Diagnostic Code 9411 for his service-connected PTSD with chronic adjustment issues.

In determining that the Veteran is entitled to a 50 percent rating for his service-connected PTSD with chronic adjustment issues, the Board must now address whether any even higher rating is warranted in this case.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board finds that the Veteran's service-connected PTSD with chronic adjustment issues is not manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: active suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

The Board acknowledges that the record reflects the Veteran has had suicidal thoughts.  However, the record also reflects he has no active intent or plan.  For example, in the undated statement received in January 2000, J.F. stated the Veteran had no suicidal ideation.  The treatment summary from Dr. J.H. for the 1998 to 1999 sessions noted that the Veteran reported that he experienced little desire to live, but denied active suicidal ideation or intent.  VA treatment records dated in February 2000 note that the Veteran denied suicide attempts.  Treatment records dated in October 2000 note that he had a history of two previous suicide attempts, and that currently he had fleeting suicidal ideas without plans.  Records from November 2001 indicate that while the Veteran did have suicidal ideation, he was low risk.  Treatment records from February 2002 note a history of an attempt to cut wrists after an altercation with his daughter, but had no suicidal ideation at that time, and no intent or plan.  The Veteran denied any current suicidal or homicidal ideation on the August 2003 VA examination.  VA treatment records dated in February 2010 found that he had low suicide risk.  It was noted that he had remote suicidal behavior, stress, and access to weapons.  However, he had no intent, plan, impulsivity, or recent suicidal behavior.  The December 2010 VA examination noted infrequent suicide gestures.

The Board also notes that the December 2010 VA examination specifically found that the Veteran did not have obsessional rituals which interfere with routine activities.  In addition, there was no indication of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  None of the other evidence of record indicates such impairment.

The Board further notes that there is no indication of the type of speech impairment attributable to the criteria for a higher rating; i.e., there is no indication of speech intermittently illogical, obscure, or irrelevant, nor gross impairment of communication.  For example, the April 1998 VA examination found that the Veteran was coherent, relevant, and goal directed.  Similarly, the undated statement from Dr. J.H. for the 1998 to 1999 sessions note that discourse was coherent and goal directed.  VA treatment records from October 2000 note that he had normal speech, with normal rate, rhythm, and volume.  The August 2003 VA examination noted that speech was spontaneous and delivered at a normal rate and rhythm.  VA treatment records from February 2010 note that thought/speech form was normal.  There was also no indication of any speech impairment on the December 2010 VA examination.

The Board acknowledges that the Veteran has exhibited symptoms of anger and irritability, and that these have been attributed to his service-connected PTSD with chronic adjustment issues.  However, the record does not reflect that the Veteran has had the type of impaired impulse control with periods of violence contemplated by the 70 percent criteria.  No such impairment was indicated on the April 1998 VA examination.  The undated statement from J.F. notes the Veteran reported no history of aggressiveness or impulsive behavior and no history of difficulties with the law.  Records from October 2000 note assaultive ideas with intent, but there was no indication that he actually engaged in assault.  In fact, it was noted that he had no history of violence.  Records from November 2001 reflect that impulse control was not impaired.  In a February 2002 statement, Dr. J.H. noted that the Veteran had never been arrested as an adult, and that he certainly could not be considered impulsive.  He denied homicidal thoughts at the August 2003 VA examination.  As noted above, VA treatment records from February 2010 note he was a low suicide risk due, in part, to no impulsivity.  At the December 2010 VA examination he did not endorse a history of assaultiveness.  

The Board also finds that there is no evidence of spatial disorientation as a result of the service-connected PTSD with chronic adjustment issues.  Rather, the evidence indicates the Veteran is fully oriented.  For example, the April 1998 VA examination found that he was alert and active, with no evidence of perceptual or thought disorder.  Although a January 2000 VA medical statement reported that the Veteran had periods of disorientation, there is no supporting evidence of such in the record, nor is it explicitly stated he had spatial disorientation.  In the undated statement received in January 2000, J.F. stated the Veteran was alert and oriented times 4.  Records from February 2000 note that he was alert and oriented times 3.  The undated statement from Dr. J.H. for the 1998 to 1999 sessions note the Veteran was oriented to person, place, time and situation.  Similarly, VA treatment records from October 2000 note that he was oriented to person, place, and time.  The November 2001 records note that he was oriented times 4.  The August 2003 VA examination noted that the Veteran was alert and oriented times 3.  VA treatment records dated in February 2010 note that he was oriented to person, place, and time.  

The record also does not indicate neglect of personal appearance and hygiene due to the service-connected PTSD with chronic adjustment issues.  No such impairment is noted on the April 1998 or August 2003 VA examinations, nor in the treatment records on file.  Records from February 2002 note that the Veteran was clean, appropriately groomed.  The December 2010 VA examiner did note that the Veteran's difficulty with motivation also affected personal hygiene and other basic activities of daily living, but that this was also associated, per the Veteran's report, the autonomic sensitivity (e.g., he reports showering and bathing was physically painful).  The December 2010 VA examiner also indicated that while the service-connected disability had caused occasional decrease in work efficiency and/or intermittent periods of inability to perform occupational tasks (when the Veteran was still working), he had generally normal function regarding routine behavior, self-care and conversation.  

The Board observes that it has been contended that the Veteran is entitled to a 70 percent rating based, at least in part, on evidence demonstrating difficulty in adapting to stressful circumstances (including work or a worklike setting).  There is also evidence which indicates the Veteran does have difficulty with stress.  For example, J.F. stated the Veteran's ability to cope with stress was limited.  Similarly, Dr. J.H. in his statement for the 1998 to 1999 period noted that stress tolerance was quite limited.  The August 2003 VA examination noted that psychological testing indicated the Veteran was likely to be very vulnerable to stress.  

Despite the foregoing, the record reflects that the Veteran's difficulties with stress, as well as the rest of the symptomatology associated with his service-connected PTSD with chronic adjustment issues, have not resulted in the inability to establish and maintain effective relationships required for a 70 percent rating.  Such a finding is consistent with the aforementioned GAF scores assigned in this case.  The December 2010 VA examiner described the Veteran's PTSD with chronic adjustment issues as having caused occasional decrease in work efficiency and/or intermittent periods of inability to perform occupational tasks (when the Veteran was still working), although generally normal function regarding routine behavior, self-care and conversation.  Moreover, even with the occupational and social impairment due to his service-connected disability, the record reflects the Veteran was still able to work and it was additional impairment caused by other nonservice-connected disabilities that ultimately resulted in his inability to work.  For example, the SSA records reflect disability benefits were awarded due to impairment cased by the Veteran's seizure disorder, depressive disorder, anxiety disorder, cognitive disorder, and a herniated lumbar disc.

The Board also notes that the record, to include the various VA medical examinations, reflect the Veteran worked full-time for NASA from 1980 to 1987; was subsequently employed in various jobs to include driving a bus, floor supervisor of a power module company, self-employed making leather goods, and some seasonal work for the forest service.  The evidence, including the SSA records, August 2003 VA examination, reflect he stopped working due to his seizures.  In fact, the August 2003 VA examination stated that in terms of social and vocational adjustments it appeared that this seizure disorder was his most prominent disability.  The December 2010 VA examiner also noted that the Veteran stopped working after he developed seizures.

In addition, the Board observes that while the Veteran does experience social impairment, he has been married to his spouse for many years.  At the time of the April 1998 VA examination, he reported having 4 very close friends; that he belonged to VFW for the last 2 years and attended their meeting, helping with funerals.  He did not belong to any other clubs.  At the December 2010 VA examination he reported having a great relationship with his children, but did acknowledge limited socializing outside of family except for the head of his dojo.  Nevertheless, this and the other evidence of record does indicate some degree of social interaction, which is against his having the inability to establish and maintain effective relationships.

For these reasons, the Board finds that the Veteran is entitled to a rating of no more than 50 percent for his service-connected PTSD with chronic adjustment issues; and that he does not meet or nearly approximate the criteria for a higher rating under Diagnostic Code 9411.  In making this determination, the Board took into consideration the applicability of "staged" rating(s) pursuant to Fenderson, supra, but found no distinctive period(s) where he met or nearly approximated the criteria for a higher rating.

The Board notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether the veteran is entitled to extraschedular ratings, and the Veteran has not raised the matter himself.  The Board therefore is without authority to adjudicate the matter of extraschedular ratings, nor does it appear this case warrants referral for consideration of such a rating.  The Veteran's symptoms are adequately addressed by the current schedular criteria, to include his overall level of occupational and social impairment; i.e., the record does not indicate an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Lastly, the Board notes that since November 10, 2011, the Veteran's combined evaluation for his service-connected disabilities has been 100 percent.  See Rating Decision dated May 2012 (small cell lung cancer, rated at 100 percent, bone Metastasis to the Spine, rated at 100 percent, acquired psychiatric disorder rated at 30 percent [but as noted above increased to 50 percent per this decision]).  Entitlement to special monthly compensation is also in effect for the period subsequent to December 16, 2011.

Nonetheless, for the period prior to November 2011, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board has already considered the level of occupational impairment attributable to the service-connected PTSD with chronic adjustment issues, and has determined that such impairment is adequately reflected by a 50 percent schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (Noting that the disability rating itself is recognition that industrial capabilities are impaired).  Moreover, as already stated above, the record reflects that during the period at issue to the extent the Veteran was unemployed, it was due to a combination of his service-connected PTSD and nonservice-connected medical disabilities to include a seizure disorder and herniated lumbar disc.  The Court has held that in determining whether a veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered.  Id.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

In view of the foregoing, for the period prior to November 10, 2011, no further discussion of entitlement to a TDIU due solely to the service-connected PTSD with chronic adjustment issues is warranted based on the facts of this case.




ORDER

Entitlement to service connection for residuals of a head injury, to include a seizure disorder, migraine headaches, and a cognitive disorder is denied.

Entitlement to a rating of no more than 50 percent for service-connected acquired psychiatric disorder (currently recognized as PTSD with chronic adjustment issues) is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


